Citation Nr: 0924864	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  06-35 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for a ruptured disc at L5-S1.



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel



INTRODUCTION

The Veteran served on active duty from May 1988 to October 
1995.

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  

A hearing was held in March 2009 by means of video 
conferencing equipment with the appellant in Muskogee, 
Oklahoma, before the undersigned sitting in Washington, DC, 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) (West 2002) and who 
is rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.

 
REMAND

Initially, the Board notes that in June 2009 the Board 
received from the Veteran additional evidence.  Specifically, 
the Veteran filed with the Board records generated in 
connection with the workman's compensation claim he made 
following his back injury in August 2003.  These documents 
discuss, among other things, the Veteran's treatment for his 
low back disorder.  Therefore, the Board finds that they are 
pertinent to the issue on appeal.  However, a waiver of RO 
review of the evidence was not filed and the RO has not 
reviewed this new evidence.  Accordingly, a remand for such a 
review is required.  See 38 C.F.R. §§ 19.37(a), 20.1304 
(2008).

In this regard, the Board notes that the record's obtained 
from the Veteran regarding his workman's compensation claim 
appear to be incomplete.  Specifically, they do not include 
the determination made in connection with his claim.  
Therefore, a remand is also required to request the 
determination as well as any other medical records that may 
be held by the workman's compensation authority that decided 
his claim.  See 38 U.S.C.A. § 5103A(b) (West 2002); also see 
Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); Jolley v. 
Derwinski, 1, Vet. App. 37 (1990) (holding that when 
reference is made to pertinent medical records, VA is on 
notice of their existence and has a duty to assist the 
Veteran to attempt to obtain them).  

In addition, the Board notes that the record shows that the 
Veteran applied for VA vocational rehabilitation.  Therefore, 
because these records are potentially applicable to the 
current appeal, the RO should also obtain and associate them 
with the claim's files while the appeal is in remand status.  
Id.

Next, the Board notes that the Veteran was previously 
unrepresented.  However, in January 2009, he requested that 
his hearing before the Board be rescheduled to allow him to 
get proper representation.  He was subsequently represented 
by the Veterans of Foreign Wars at the March 2009 hearing.  
Nevertheless, the Board notes the Veteran has not filed a VA 
Form 21-22, Appointment of Veterans Service Organization as 
Claimant's Representative, appointing the Veterans of Foreign 
Wars as his representative.  See 38 C.F.R. § 20.602 (2008).  
Therefore, the RO should provide the Veteran an opportunity 
to file a VA Form 21-22 in order to designate a 
representative.

Lastly, the Board notes that the evidence of record indicates 
that the Veteran sought treatment for his back in August 2003 
at the VA Medical Center in Oklahoma City, Oklahoma.  He 
later sought private medical treatment and eventually 
underwent surgery in February 2004 for posterior 
decompression, instrumentation, and fusion at L5-S1.  The 
Veteran has contended that VA should have obtained a magnetic 
resonance imaging evaluation (MRI) in August 2003 and that he 
has an additional disability due to the lack of treatment 
provided.  

Despite the above medical history, the evidence of record 
does not include a medical opinion addressing whether the 
Veteran has any additional disability as a result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault or was an event that 
was not reasonably foreseeable.  Therefore, the Board finds 
that a remand to obtain a medical opinion is necessary for 
the purpose of determining whether the Veteran is entitled to 
compensation pursuant to the provisions of 38 U.S.C.A. § 
1151.  See 38 U.S.C.A. § 5103A(b) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should advise the Veteran 
of the process for obtaining an 
accredited representative and provide him 
with the appropriate form (VA Form 21-
22), so that he may designate an 
accredited representative if he so 
desires.  If the Veteran appoints a new 
representative, that 
organization/representative should be 
afforded the opportunity to review the 
claim's file and present written argument 
on the Veteran's behalf.

2.  The RO/AMC should request that the 
Veteran provide identifying information 
concerning the workman's compensation 
claim that he filed in connection with 
his back injury.  After obtaining this 
information and any necessary 
authorization, the RO/AMC should take 
appropriate action to obtain a copy of 
the determination for workman's 
compensation as well as the records upon 
which that decision was based.  If any of 
the pertinent records are not available, 
or if the search for the records yields 
negative results, that fact should 
clearly be documented in the claim's 
files, and the claimant notified in 
writing.  

3.  The RO/AMC should obtain and 
associate with the record the Veteran's 
VA vocational rehabilitation files.  If 
any of the pertinent records are not 
available, or if the search for the 
records yields negative results, that 
fact should clearly be documented in the 
claim's files, and the claimant notified 
in writing.  

4.  After undertaking the above 
development to the extent possible, the 
Veteran should be afforded a VA 
examination to determine whether he has 
any additional disability due to fault on 
VA's part in furnishing medical care or 
lack thereof for his back.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
examine the Veteran as well as review all 
pertinent records associated with the 
claims file, including VA medical 
records, private medical records, and the 
Veteran's statements and assertions and 
to thereafter provide answers to the 
following questions:  

a.  The examiner should provide an 
opinion as to whether it is as 
likely as not that the Veteran has 
any additional disability following 
the VA medical treatment for his 
back he received in August 2003 at 
the VA Medical Center in Oklahoma 
City.  

b.  The examiner should also state 
whether it is as likely as not that 
the Veteran has any additional 
disability due a lack of treatment 
by VA when he was seen in August 
2003 at the VA Medical Center in 
Oklahoma City for back problems, 
including the failure by VA to give 
him an MRI.  

c.  If the examiner does find that 
there is additional disability, he 
or she should comment as to whether 
it is as likely as not that the 
additional disability was due to 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on VA's 
part in furnishing the medical 
treatment OR not furnishing the 
medical treatment (including the 
requested MRI) or whether the 
outcome of the procedure was an 
event not reasonably foreseeable.

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

5.  After undertaking the above 
development, the RO/AMC should provide 
the Veteran with updated Veterans Claims 
Assistance Act of 2000 notice in 
accordance with the United States Court 
of Appeals for Veterans Claims (Court's) 
holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Also see 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

6.  Thereafter, the RO/AMC should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence received since 
the September 2006 statement of the case 
including the workman's compensation 
records provided by the Veteran to the 
Board in June 2009, and any evidence not 
received, and all applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).

